Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 11/13/2020 and the preliminary amend filed 6/2/2021, the amendment has been entered and the application has been examined.  Claims 2-21 are pending.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10347063.
Claim 1 of the ‘063 patent includes monitoring system with sensors and monitor control unit of instant claim 2, but does not expressly claim monitor control unit disarming and unlocking entry point nor determining location of visitor outside threshold distance from the property and based on time elapsed and location outside/inside threshold to arm/notify.  The limitation of disarming and unlocking is in claim 10 of the ‘063 patent.  The arm if time elapsed and location outside threshold is in claim 5 of the ‘063 patent and the notification if time elapsed and location inside threshold is in claim 6 of the ‘063 patent.  Although these limitations are not combined in a claim of ‘063, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have combined the limitations in view of their dependency similar claims for related monitoring and access purposes with a reasonable expectation of success.  
The other claims correspond as listed in the table below.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10347063 in view of Rabb (US 2017/0132909) and Gudmundsson (US 2016/0055698).
Claim 1 of the ‘063 patent includes monitoring system with sensors and monitor control unit of instant claim 2, but does not expressly claim monitor control unit 
The other claims correspond as listed in the table below.
Claims 2-3, 5-13 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10839631 in view of Rabb (US 2017/0132909) and Gudmundsson (US 2016/0055698).
Claim 1 of the ‘631 patent includes monitoring system with sensors and monitor control unit of instant claim 2 to perform a monitoring system action based on threshold distance but does not expressly claim the action is disarming and unlocking entry point nor the action is arm/notify based on time and location outside/inside.  The limitation of disarming and unlocking is in claim 7 of the ‘631 patent.  The arm if outside (action is arming) is in claim 2 of the ‘631 patent and notification in claim 4.  Any further 
The other claims correspond as listed in the table below.
Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10839631 in view of Rabb (US 2017/0132909) and Gudmundsson (US 2016/0055698) as applied above in view of Hassan (US 2010/0171642).
Regarding claims 4 and 14, Rabb discloses the monitor control unit (hub) is configured to  determine, based on data received from the one or more sensors, that the entry point to the property is closed (hub determines entryways are closed based on signals from sensors in para 0048, 0107), but not the further details of claim 4.
Hassan discloses an analogous art security system with passive keyless entry to ensure security and safety (para 0092-0095).  The passive entry includes passive locking function when doors are closed and location of electronic device (TP) is greater than the predetermined distance and upon locking, the alarm system is armed to provide passive locking with arming (par 0095).  
Regarding claims 4 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to:  based on a determination that the entry point to the property is closed, receive data indicating the location of the electronic device of the visitor; determine that the location of the electronic device of the visitor is outside of the threshold distance from the 
The other claims correspond as listed in the table below.
17097161 	10839631	10347063
2		1+5+6+10		1+2+4+7
3		2			4/6
4		3			Hassan
5		4			10		
6		7			6	
7		8			3	
8		9			-6
9		11			-6
10		12			6
11		13			7
12		14+10+18+19	12+13+15+18
13		15			15/17
14		16			Hassan
15		17			10	
16		20			17
17		8			14
18		9			-17
19		11			-17
20		12			17
21		13			18


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3, 6-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rabb (US 2017/0132909) and Gudmundsson (US 2016/0055698).
Regarding claim 2, Rabb discloses a monitoring system that is configured to monitor a property (security system monitoring a smart home environment in title, abstract, para 0030), the monitoring system comprising:
one or more sensors that are located at the property (sensors 210, 310 in the smart home environment in figs 2-6, para 00028-0031, 0054);
an electronic lock configured to lock or unlock an entry point to the property (the smart home environment controls automated locks on entryways according to the mode of the security system to lock, unlock and relock the locks to permit and deny access to various areas of the environment in para 0030, 0040, 0054, 0058, 0061, 0068, 0088 shown as controls 220, 410 in figs 2, 4-5); and
a monitor control unit that is configured to (hub computing device 100 in para 0029-0041, figs 1-7):

receive data that indicates a time period for the visitor to have access to the property (receive restricted credentials with expiration condition of specific time, time period or schedule in para 0028, 0033-0035, 0055, 0038, 0070-0079);
determine that the time period for the visitor to have access to the property has elapsed since granting the visitor access to the property (determine that expiration condition time or time period has expired in para 0028, 0033-0035, 0038, 0041, 0044, 0051, 0055, 0057, 0063, 0071, 0074, 0078, 0081; such as certain days, dates and time periods including specific amount of time after being used in para 0033-0034, 0038, 0051, 0074; see step “yes” after step 1002 in fig 10 and para 0074);
based on a determination that the time period for the visitor to have access to the property has elapsed since granting the visitor access to the property, receive data indicating a location of the visitor (occupancy estimator receiving sensed signals to estimate occupancy/presence of user/guest including location in para 0028-0029, 0049, 0056, 0075-0076, 0089) ;
determine whether the location is outside the property (determine occupancy not detected at “no” from step 1008 in fig 10, para 0077; also see occupancy/presence detection in para 0028-0029, 0049, 0056, 0075-0076, 0089);
based on a determination that the location is outside the property, arm the monitoring system (if occupancy/presence is not detected, “re-arm” the security system in 
based on a determination that the location is within the property, generate a notification indicating that the visitor is within or near the property for longer than expected (if occupancy/presence is detected, send notification with request to extend credentials in step 1010 of fig 10, para 0077-0078; also see notification of still/staying present to extend validity in para 0028, 0039, 0041, 0044, 0056, 0059, 0062-0064, 0078-0082; notification of still/staying present after expiration is an indication that the guest is within or near the property for longer than expected/scheduled.  See, for example, expected exit in para 0076 and schedule in para 0033-0035, 0044, 0051, 0063, 0067.).
Rabb discloses mobile device scanners for detecting occupancy /presence of mobile computing devices (para 0028-0029, 0075) and discloses visitor (guest) user device (par 0056, 0065), but does not expressly disclose location of an electronic device of the visitor is outside a threshold distance. 
Gudmundsson discloses an analogous art access system with guest granted access to a property based defined/scheduled time period and based on location / proximity of the computing device of the user/guest (title, abstract, para 0006, 0018-0019).  The access code allows access to unlock and disarm in step 212 followed by rearm and relock in step 214.  See figs. 1-4.  Notifications based on location information and unauthorized access is disclosed (para 0006, 0017, 0019, 0023, 0027, 0035). The rearm and relock may be after a period of time (par 0019, 0047-0049).  Disarm/rearm and unlock/relock may be 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Rabb, determine whether the location of the electronic device of the visitor is outside of a threshold distance of the property that may rely on mobile device scanners; based on a determination that the location of the electronic device of the visitor is outside of the threshold distance of the property, arm the monitoring system; and based on a determination that the location of the electronic device of the visitor is within the threshold distance of the property, generate a notification indicating that the visitor is within or near the property for longer than expected in view of Rabb disclosing re-arm based on outside location and notification based on inside location and in view of Gudmundsson disclosing threshold (predetermined) distance of a user/guest device as a substitute for occupancy detection for the same purpose of re-arming when the user/guest has left and otherwise providing notification.

Regarding claims 3 and 13, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the monitor control unit / method is configured to: receive data identifying an area of the property that the visitor is restricted from entering while the visitor is inside the property; determine, based on data received from the one or more sensors, that the visitor entered the area of the property that the visitor is restricted from entering; and based on a determination that the visitor entered the area of the property that the visitor is restricted from entering, transmit, to a computing device of a resident of the property, a notification indicating that the visitor entered the area of the property that the visitor is restricted from entering in view of Rabb disclosing sensors monitoring particular entryways to remain armed in response to restricted credentials to permit and deny access to limit a person's physical access to specified areas of a smart home (par 0030, 0036, 0068) and sending notifications/requests to device of appropriate party/user, such as a resident (par 0040-0041, 0061) to allow the user to grant request in response to notification of restriction violation (par 0062) and/or in view of Gudmundsson disclosing a similar access preferences defining restriction for certain portions, equipment or doors with corresponding notifications (par 0019) that may include sending a confirmation request to a remote user to allow the remote user confirm that that access is permitted (par 0062).

Regarding claims 7 and 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to, based on a determination that the location of the electronic device of the visitor is within the threshold distance of the property, generate a notification indicating that the visitor is within or near the property for longer than expected by outputting an audible alarm in view of Rabb disclosing the hub or other computing devices with output devices such as speakers to issue audible reminders/alarms when the guest still present after credential expired (par 0038, 0041, 0043, 0048, 0056, 0064-0065, 0072, 0091, 0104-0105) and/or 
Regarding claims 8 and 18, Rabb discloses receiving credentials including identification (par 0032, 0053, 0055, 0066, 0076, 0078), expected (scheduled) time (par 0033-0035, 0044, 0051, 0063, 0067 and biometric input (para 0032, 0053, 0066) with registration at a central server to authenticate the user/device (para 0111).  Further disclosure of central server or cloud/remote computing system is disclosed in para 0102, 0111-113, 0116, 0119-0120.  Rabb does not expressly disclose the server verify the biometric identifier of the visitor.
Gudmundsson discloses user registered at server including identification information and expected (access) period /time (par 0024).  Biometric sensor with communication to servers for authentication of users/devices is disclosed (par 0030-0031).  The publication includes further disclosure of biometric input (para 0030-0031, 0034, claims 2-3, 9-10 and 16-17) and authentication by comparison/matching at server (para 0012, 0014, 0017, 0020-0021, 0025-0026, 0031-0032, 0041-0042, 0046-0047, 0061).
Regarding claims 8 and 18 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit is configured to: receive data identifying the visitor and an expected arrival time of the visitor; communicate, to an external server, data indicating that the monitoring system is configured to grant access to the visitor upon verification from the external server; receive, from the external server, 
Regarding claim 9 and 9 it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the system / method, comprising: a monitoring server that is configured to communicate with the external server and the monitor control unit, wherein the monitoring server is configured to: receive, from the external server, (i) data indicating that a biometric identifier corresponds to the visitor and (ii) data indicating that an electronic device of the visitor is located at the property; and transmit, to the monitor control unit, (i) the data indicating that the biometric identifier corresponds to the visitor and (ii) the data indicating that an electronic device of the visitor is located at the property in view of Rabb disclosing server content server communicating user location and Gudmundsson disclosing sever monitoring user device location and communicating user identification and device identification when user and/or device location is near the property location (par 0014, 0017-0019, 0021, 0023, 0027-0030) corresponding to a distributed or cloud system for monitoring/tracking users.
0062, 0078) where identification of (lack of) authorization may be via biometric (par 0032, 0053, 0066) and voice and face (para 0039) are biometrics. 
Regarding claims 11 and 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitoring control unit / method is configured to: receive, from the client device of the resident of the property, data indicating a selection to grant the visitor access to the property; and based on receiving data indicating the selection to grant the visitor access to the property, disarm the monitoring system and control the electronic lock to unlock the entry point to the property in view of Rabb disclosing sensors monitoring particular entryways to remain armed in response to restricted credentials to permit and deny access to limit a person's physical access to specified areas of a smart home (par 0030, 0036, 0068) and sending notifications/requests to device of appropriate party/user, such as a resident (par 0040-0041, 0061) and receive user/resident response with selection to grant the request to disarm and unlock in response to notification of restriction / violation (par 0040-0041. 0061-0062) and/or in view of Gudmundsson disclosing a similar access preferences defining restriction for certain portions, equipment or doors with corresponding notifications (par 0019) that may include sending a confirmation request to a remote user to allow the remote user confirm that that access is permitted to disarm and unlock (par 0046, 0054, 0062).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rabb (US 2017/0132909) and Gudmundsson (US 2016/0055698) as applied above in view of Hassan (US 2010/0171642).
Regarding claims 4 and 14, Rabb discloses the monitor control unit (hub) is configured to  determine, based on data received from the one or more sensors, that the entry point to the property is closed (hub determines entryways are closed based on signals from sensors in para 0048, 0107), but not the further details of claim 4.
Hassan discloses an analogous art security system with passive keyless entry to ensure security and safety (para 0092-0095).  The passive entry includes passive locking function when doors are closed and location of electronic device (TP) is greater than the predetermined distance and upon locking, the alarm system is armed to provide passive locking with arming (par 0095).  
Regarding claims 4 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to:  based on a determination that the entry point to the property is closed, receive data indicating the location of the electronic device of the visitor; determine that the location of the electronic device of the visitor is outside of the threshold distance from the property; and based on a determination that the location of the electronic device of the visitor is outside of the threshold distance from the property, arm the monitoring system in view of Hassan disclosing the same operation to provide passive locking function with arming ensures security and safety.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rabb (US 2017/0132909) and Gudmundsson (US 2016/0055698) as applied above in view of Davis (US 2014/0068247).  
Regarding claim 5, Rabb discloses communicating a code (credential) to the user that may be a one-time code that invalidates after one use (par 0033, 0063).  Rabb also discloses automatic re-arm of the security system when the user has left (para 0027, 0058-0059, 0061) or reminding the person to re-arm the security system when leaving (para 0056, 0065).  Rabb does not expressly disclose generating an exit code communicated to the user and used to arm the security system.
Davis discloses an analogous art security system generating access codes communicated to user for access (title, abstract, figs. 1B-2).   The codes may be separate codes for purpose such as for exit (par 0018) and may be invalidated upon use (one time code cannot be used a second time in para 0018).  The exit code may be generated in response to entry (as needed in para 0038).    
Regarding claims 5 and 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the monitor control unit / method is configured to: generate an exit code in response to granting the visitor access to the property; communicate the exit code to the visitor; receive the exit code; and based on receiving the exit code, arm the monitoring system and invalidate the exit code for subsequent uses in view of Rabb disclosing disarm on exit and in view of Gudmundsson disclosing providing or entering an access code to arm the system as an alternative to detecting user .
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poder (US 2014/0266699), Malhorta (US 9396599), Klein (US 9824515), Ren (US 10121301) and Wang (US 2018/0350170) disclose alarm/access systems.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11/16/2021						/EDWIN C HOLLOWAY III/ 
(571) 272-3058	 				Primary Examiner, Art Unit 2683